Cite as 2022 Ark. App. 354
                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-21-229


                                                  Opinion Delivered   September 28, 2022

 JAMES S. BRANSCUM and                            APPEAL FROM THE PERRY
 COLETTE R. BRANSCUM                              COUNTY CIRCUIT COURT

       APPELLANTS\CROSS-APPELLEES [NO. 53CV-19-46]

 V.                                               HONORABLE VANN SMITH,
                                                  JUDGE
 JOHN NELSON AND WHITNEY
 BUTTS                            REVERSED ON DIRECT APPEAL
                                  AND REMANDED WITH
       APPELLEES\CROSS-APPELLANTS INSTRUCTIONS; AFFIRMED ON
                                  CROSS-APPEAL


                      BRANDON J. HARRISON, Chief Judge

       The “Jay English place” is an Edenic parcel south of the Fourche LaFave River in western

Perry County, bordered on the east and south by the Ouachita National Forest. Jay English

bought it in 1937 and owned most of it through 1992. James Branscum acquired it in 2003.

Every soul in Perry County has visited, it seems. There is a river access where boats can be

launched. To reach the English place (and the river), Branscum and the public use a road of

unknown age that intersects Forest Service Road Y09 on federal land.

       Before the road reaches the English place, it crosses the former “McNeal place,” now

owned by appellee/cross-appellant John Nelson. Nelson gated the road after he bought the
property in July 2016. Branscum was not satisfied with a key.1 He sued in June 2019 to recognize

a prescriptive easement and asked for an order to remove the gate.

       At a bench trial split over two days in September and November 2020, the circuit court

heard extensive and undisputed testimony that the public had used the road for at least seventy-

two years to reach the English place—and the federal land past the Nelson place.

       In an order entered on 31 December 2020, the court found the public use was open and

notorious, not permissive, and that the road was “clearly identifiable by the exhibits introduced

at trial and the testimony of the various witnesses” and that Nelson was “well aware” of the road

when he bought the property. The court recognized a prescriptive easement on behalf of

Branscum and the “citizens of Perry County, Arkansas,” that is, the public. In most respects, the

order was all Branscum might have hoped for.

       In paragraph 44, however, the court ruled:

               The Court understands that the Defendants wish to improve their acreage.
       To that end, the Defendants are free to relocate the road on their property so as
       to allow the Plaintiffs and citizens of Perry County to travel to the west side of
       the property and connect with the existing road. In other words, if the Defendants
       elect to move the road, they are free to do so. The Plaintiffs are responsible for
       providing a legal description for the easement at their expense and having it
       recorded. The legal description must be reviewed and approved by the
       Defendants. If the Defendants elect to relocate the road, then they shall notify the
       Plaintiffs within ninety (90) days of this Order as to the location so the legal
       description can be determined.

And the court did not order Nelson to remove the gate.

       In a timely motion under Arkansas Rules of Civil Procedure 50(b) and 52(b), Branscum

moved to strike paragraph 44, chiefly because Nelson had not requested that remedy in the

       1
      Nelson gave James Branscum a key. Branscum’s wife CoLette Branscum and Nelson’s
wife Whitney Butts were joined because they have a dower interest in the respective properties.

                                                2
pleadings or at the bench trial, which had included no proof about relocation either. Branscum

also asked the court to order Nelson to remove the obstructions from the road and to find that

the road was twenty-five feet wide. In a supplemental brief, he cited cases including Massee v.

Schiller, 243 Ark. 572, 420 S.W.2d 839 (1967).

       Nelson responded that the circuit court was sitting in equity, and its ability to fashion an

appropriate remedy was “limited only to the extent that the remedy must be reasonable and

justified by the proof.” The circuit court did not rule on Branscum’s motion; he filed a timely

notice of appeal from the 31 December 2021 final order, identifying the posttrial motion in the

notice. Nelson filed a timely notice of cross-appeal. Because Branscum’s arguments on direct

appeal are moot if no prescriptive easement exists, we address Nelson’s cross-appeal first.

                 I. Whether a Prescriptive Easement Exists on Nelson’s Land

       Nelson argues that the circuit court erred in recognizing a prescriptive easement on his

land. We recited the standard of review in prescriptive-easement appeals and what may be the

fullest statement of the elements for creating a prescriptive easement under our law in Five Forks

Hunting Club, LLC v. Nixon Family Partnership:

               This court reviews equity matters de novo on the record but will not
       reverse a finding of the lower court unless it is clearly erroneous. A finding is
       clearly erroneous when, although there is evidence to support it, the reviewing
       court on the entire evidence is left with a definite and firm conviction that a
       mistake has been committed. In reviewing a circuit court's findings, we give due
       deference to that court's superior position to determine the credibility of the
       witnesses and the weight to be accorded to their testimony. Disputed facts and
       determinations of witness credibility are within the province of the fact-finder.

               . . . A prescriptive easement may be created only by the adverse use of
       privilege with the knowledge of the person against whom the easement is claimed
       or by use so open, notorious, and uninterrupted that knowledge will be



                                                 3
       presumed, and the use must be exercised under a claim of right adverse to the
       owner and acquiesced in by him.

2019 Ark. App. 371, at 13–14, 584 S.W.3d 685, 694 (citations omitted).

       This appeal turns on Nelson’s novel interpretation of the requirement that an adverse use

be exercised “under claim of right.” He does not deny the public has used the road openly,

adversely, or long enough to establish a prescriptive easement. He argues they have no “claim of

right” because they are scofflaws: the road enters Nelson’s land from federal land administered

by the U.S. Forest Service (Forest Service), and the Forest Service’s motor-vehicle-use map for

the Jessieville-Winona-Fourche Ranger District (“MVUM”) does not depict the road as a route

motor vehicles can use. Further, he argues that prescriptive easements cannot be acquired over

federal land; and he suggests the circuit court wrongly inferred that the Forest Service’s

acquiescence “over 70 years to public use of the road” created a claim of right.2 Ultimately, the

circuit court rejected Nelson’s argument, finding that whether the public should be driving across

federal land was between the drivers and the Forest Service.

       We agree with the circuit court. First, though any distinct role the “under claim of right”

requirement plays in our prescriptive-easement cases is elusive, we don’t believe it can require,

as Nelson seems to assume, that the user has a right to make the use or that a prescriptive use

does not violate a legal duty. Prescriptive easements are commonly established by trespass, which




       2
        The circuit court noted that Nelson was unable to provide witnesses from the Forest
Service to support his argument. He abandoned an attempt to subpoena testimony from Jake
Cowart, a Forest Service employee, after the United States threatened to remove the case to
federal court. The circuit court excluded Cowart’s declaration as hearsay. Nelson does not
challenge that ruling on appeal. Much of the record consists of conjecture by the parties,
witnesses, and counsel about what the Forest Service did or did not allow.

                                                4
is illegal. E.g., Ark. Code Ann. § 5-39-203(a)(2) (Supp. 2021). Scholars have suggested the

“claim of right” element means only “that the user must not act in such a way as to lead the

owner to believe that no adverse claim is asserted” and “may also mean that the user acts as the

owner of a servitude would act, as opposed to the way a casual trespasser would act.”

Restatement (Third) of Property, Servitudes § 2.16(f) (Westlaw current through May 2022).

Stated otherwise, use under claim of right “means nothing more than a use as of right, that is,

without recognition of the right of the landowner.” 28A C.J.S. Easements § 43, Westlaw

(database updated Sept. 2022). (It is akin to the “hostility” element in an adverse-possession

claim.) We do not need to decide whether those scholars are correct because Nelson has offered

no convincing authority or argument that regulatory restrictions on neighboring parcels should

affect a property right created in his property under Arkansas law.

       The MVUM in evidence, dated 2019, does not suggest the circuit court erred on this

point either. The paper map exhibit provides that its motor-vehicle-use designations apply “only

to National Forest System roads, National Forest System trails, and areas on National Forest

System lands.” “National Forest System lands” is defined in 36 C.F.R. § 290.2 (2021) as “all

national forest lands reserved or withdrawn from the public domain, acquired through purchase,

exchange, or donation, national grasslands and land utilization projects, and other lands, waters,

or interests administered by the Forest Service.” Consistent with that description, the map legend

indicates that “National Forest System Lands” are shaded light gray, but “Non-National Forest

System Lands within the National Forest” are white.

       Nelson’s parcel is white. So setting aside whether the map prohibits driving to Nelson’s

land, it does not prohibit driving across his land, which is where the circuit court recognized a


                                                5
public easement. Whether an easement exists on Nelson’s land matters even if the Forest Service

generally prohibits driving to Nelson’s land. First, the Forest Service can grant exceptions to that

general prohibition. Branscum has applied for a special-use permit to drive on either side of

Nelson’s land.3 As Nelson conceded, the Forest Service does not decide who can cross Nelson’s

land. If there is a public easement, everyone can.

       Moreover, the MVUM does not restrict nonmotorized travel. And nonmotorized travel

can give rise to a prescriptive easement. See Armstrong v. McCrary, 249 Ark. 816, 818, 462 S.W.2d

445, 446 (1971) (prescriptive use of driveway included ten-year period where a family walked

and rode bicycles because they did not own an automobile); Five Forks Hunting Club, LLC, 2019

Ark. App. 371, at 17, 584 S.W.3d at 696 (prescriptive easement to travel along a ditch by boat).

There was undisputed evidence of nonmotorized use of the road: Jay Rankin testified he had

walked it and ridden horses there since 1984.

                       II. Relocating the Road and Removing the Gate

       On direct appeal, Branscum argues that the circuit court had no authority to allow Nelson

to relocate the road because the issue was not pleaded or raised, and because an established

easement cannot be moved by either the landowner or the easement holder without the other’s

consent.

       Although Branscum’s legal arguments have expanded somewhat from his posttrial

motion, we entertain them because we agree that relocation was never raised in the circuit court.

Consequently, he had no prior opportunity to object. See Olson v. Olson, 2014 Ark. 537, at 7–



       3
        Nelson himself had not received a special-use permit to drive the segment between
Forest Service Road Y09 and his property line.

                                                 6
8, 453 S.W.3d 128, 133 (holding that a party who has no notice or opportunity to object to a

circuit court’s ruling does not need to file a posttrial motion to preserve the point for appellate

review).

       Neither party’s authorities on the relocation issue are perfectly on point. Branscum cites

authority that an easement whose location has been fixed cannot be moved except by agreement.

Nelson characterizes the road, by contrast, as an “undefined easement” whose “definition” came

from testimony of witnesses who couldn’t identify its exact location.4 He argues that the circuit

court could relocate the easement (or let Nelson relocate it) under the principle that an

“undefined right of way” must be reasonable to both the dominant and servient estates. E.g.,

Carroll Elec. Coop. Corp. v. Benson, 312 Ark. 183, 188, 848 S.W.2d 413, 416 (1993).

       Nelson relies on Fulcher v. Dierks Lumber & Coal Co., 164 Ark. 261, 261 S.W. 645 (1924).

That reliance is misplaced because Fulcher illustrates that the easement at issue here is not

“undefined” in the necessary sense. In Fulcher, a lumber company proposed to build a railway

pursuant to a one-hundred-foot right of way it had purchased twenty years earlier from the

landowner’s predecessor. Id. at 265, 261 S.W. at 646. The landowner argued that the grant was

void because the deed included no description of the right of way. Id. The court rejected that

argument. It quoted from an earlier decision where it had held that a right of way granted

“through and over said lands situated as aforesaid” with no specified width was “until located, a


       4
         To the extent Nelson contends there was doubt about the location of the easement, the
record does not support him. The circuit court found the road was clearly identifiable and that
Nelson was “well aware” of the road when he bought his property. The witnesses identified the
easement by testifying they had used the road to the English place that is now gated about 300
feet off Forest Service Road Y09. The road’s course is described in a centerline survey in
evidence, whose accuracy Nelson did not dispute, and depicted in satellite images Nelson himself
introduced.

                                                7
floating right exercisable over any portion of the land within the limit or width specified.” Id. at

271–72, 261 S.W. at 648 (quoting St. Louis, Iron Mountain & S. Ry Co. v. Stevenson, 125 Ark.

357, 361, 188 S.W. 832, 833 (1916)). Even in that setting, however, “the grantee of an easement

or right of way has the right to determine the exact location of such easement if the grantor fails

to do so,” and it “cannot thereafter be redesignated at a different location without another grant.”

Bradley v. Ark. La. Gas Co., 280 Ark. 492, 496, 659 S.W.2d 180, 182 (1983). Allowing the

owner of a servient estate to relocate a right of way after its location has become fixed by use is

clear error. Id.

        These authorities do not directly apply because a prescriptive easement is created by

adverse use, not by grant. “In the case of an easement by prescription both its creation and extent

are ascertained from the adverse use of the property over a long period of time.” Jordan v. Guinn,

253 Ark. 315, 322, 485 S.W.2d 715, 720 (1972). But we do not think a less stringent standard

could apply to attempts to relocate a prescriptive easement, and the circuit court’s attempt here

was clear error. The record included abundant evidence that the road has remained in passable

condition, despite little maintenance, throughout the decades Nelson’s predecessors acquiesced

in the public’s use. We discern no evidence of any convenient or appropriate route between the

endpoints specified in the order other than the road.

        For that matter, it is not clear that Nelson’s goals in gating the road would be served by

relocating the road without a gate. Nelson testified he kept a sickle plow, a drag for food plots,

deer stands, and cameras on the property and would have to move them if the gate were open

for fear they would be stolen. Our supreme court has held that a landowner could install cattle

guards in an abandoned roadway over which a neighbor had a prescriptive easement, though


                                                 8
none were present when the easement was created, because the guards did not unreasonably

interfere with the prescriptive use. Massee v. Schiller, 243 Ark. 572, 579–80, 420 S.W.2d 839,

843 (1967). Here, unlike the circumstances in Massee, there is a public easement. Nelson installed

the gate because he “wanted to restrict the access of the general public,” contravening the only

right that easement conveys. The gate, and any other obstructions on the road, must be removed.

                                        III. Finality

       Finally, we have confirmed we have jurisdiction to decide this appeal despite at least two

potential finality issues in the circuit court’s order. First, the relocation provision left unclear

whether Nelson would move the road and, if so, when or where. It arguably invited future

disputes—if Nelson chose to relocate the road but refused to approve the Branscums’ description,

for one. But the order did not contemplate that the parties would return to the court for further

judicial action. So it does not create a finality issue. See Moore v. Moore, 2016 Ark. 105, at 3–4,

486 S.W.3d 766, 770.

       Second, the order does not include a legal description of the prescriptive easement. In

Petrus v. Nature Conservancy, our supreme court held that an order resolving the right to a railway

easement, which contemplated a future survey to resolve specific boundary lines, was not a final,

appealable order. 330 Ark. 722, 957 S.W.2d 688 (1997). The court held that “any such

landowner dispute must be resolved by fixing and defining boundary lines.” Id. at 726, 957

S.W.2d at 689–90. We have extended that requirement to orders that recognize prescriptive

easements. Johnson v. Jones, 64 Ark. App. 20, 28, 977 S.W.2d 903, 907 (1998).

       Two lines of cases have followed. Where an order does not contemplate further

proceedings, and the record supplies the missing description, we have addressed the merits and


                                                  9
remanded with instructions to include it. E.g., Garringer v. Garringer, 2010 Ark. App. 297, at 1,

374 S.W.3d 769, 770; Jennings v. Burford, 60 Ark. App. 27, 35–36, 958 S.W.2d 12, 16–17 (1997)

(remanding where decree found that boundary line was a meandering fence “reflected by the

Askew survey” to amend the decree to include the survey description). If the record does not

include the foundation for that description, we will dismiss the appeal without prejudice. Dohle

v. Duffield, 2011 Ark. App. 135; Strange v. Mary K. Reed Trust, 2012 Ark. App. 592.

       Here, the court found that the road “dissects the Defendants’ property” and that it is

“clearly identifiable by the exhibits introduced at trial and the testimony of the various

witnesses[.]” Only one road dissects Nelson’s property, and there is no room for genuine doubt

it is the road whose centerline survey was introduced without objection as plaintiffs’ exhibit 31.

However, that survey does not include a width.

       Witnesses testified the road was wide enough that a truck could be driven on it without

scratching the sides, and two cars could pass when they met. Kenneth Howard testified that the

gate across the road was twenty-five feet from post to post. Branscum requested a finding that

the road was twenty-five feet wide in his Rule 52(b) motion. The record would have supported

that finding if the circuit court had made it; but it does not compel the conclusion that the circuit

court’s denial of the request was error.

       We nonetheless conclude that the existing record permits the circuit court to supply this

finding without further proceedings. As the supreme court observed in Jordan v. Guinn, both the

creation and extent of an easement by prescription are ascertained from adverse use of property

over time. 253 Ark. at 322, 485 S.W.2d at 720. We have affirmed, without raising finality, where

a decree described a prescriptive easement as follows:


                                                 10
               The Court finds that the prescriptive use of the road is that which has been
       used over a period of time as shown by the map as set out on plaintiffs’ Exhibit
       17, and continuing upon its present course. The Court further finds that the width
       of the road is the width that has been established by usage and the defendants are
       enjoined from taking any action that would narrow the width of the road.

River Bar Farms, L.L.C. v. Moore, 83 Ark. App. 130, 133, 118 S.W.3d 145, 147 (2003) (appeal

of venue determination). There is authority from other states that, where a centerline is provided

or a right-of-way can be located from a map, the width of an easement need not be determined.

See Steahr v. Clark, 535 S.W.2d 39, 41 (Tex. Civ. App. 1976) (“It appears from the evidence

that the roadway is not of uniform width throughout its length. It was not necessary that the

roadway be described by metes and bounds, if described in some other definite way; nor is it

required that a specific width be alleged.”); Elias v. Horak, 292 S.W. 288, 290 (Tex. Civ. App.

1927) (“In the instant case a survey of a line down the center of the roadway was made and the

field notes thereof set out in detail, definitely locating this line on the ground. It was not necessary

to allege a specific width for the road.”). In any event, our opinion in Johnson does not indicate

that we remanded for the circuit court to “amplify and correct the decree” because a width was

unambiguously determined in the record. See 64 Ark. App. at 28, 977 S.W.2d at 907.

                                                * * *

        Nelson is ordered to remove the gate and any obstructions along the road identified in

plaintiff’s exhibit 31 within thirty days of our mandate. We remand to the circuit court with

instructions to amend the 31 December 2021 order to include a description of Nelson’s parcel,

the centerline description in the survey introduced as plaintiffs’ exhibit 31, and a description of

the width or extent of that roadway consistent with the record and this opinion.

        Reversed on direct appeal and remanded with instructions; affirmed on cross-appeal.


                                                  11
       WHITEAKER and MURPHY, JJ., agree.

       Branscum Law Offices, by: Herby Branscum, Jr., for appellants/cross-appellees.

       James, House, Swann & Downing, P.A., by: Richard C. Downing, for appellees/cross-

appellants.




                                               12